Citation Nr: 0720153	
Decision Date: 07/05/07    Archive Date: 07/13/07	

DOCKET NO.  98-12 190A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Commonwealth of Puerto Rico



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right leg 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

The veteran had active duty for training from August 1979 to 
November 1979 and active service in June 1980.

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a March 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico, that denied the benefit 
sought on appeal.  In a decision dated in May 2006 the Board 
issued a final decision with respect to 4 of the 5 issues 
then on appeal, and returned the issue of whether new and 
material evidence had been submitted to reopen a claim for 
service connection for a right leg disorder for additional 
development.  That development having been accomplished, the 
case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  An unappealed September 1996 rating decision denied 
service connection for a right leg disorder.

2.  The evidence received since the September 1996 rating 
decision does not bear directly and substantially upon the 
specific matter under consideration and by itself or in 
connection with the evidence previously assembled is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  The RO's September 1996 rating decision, which denied 
entitlement to service connection for the right leg disorder, 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2006).

2.  The evidence received after the RO's September 1996 
rating decision is not new and material, and the claim for 
service connection for a right leg disorder is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in September 2002 and May 2006.  While this 
notice does not provide any information concerning the 
evaluation or the effective date that could be assigned 
should service connection be granted, Dingess v. Nicholson, 
19 Vet. App. 473 (2006), since this decision affirms the RO's 
denial of service connection, the veteran is not prejudiced 
by the failure to provide him that further information.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  Therefore, the Board finds that 
duty to notify and duty to assist have been satisfied and 
will proceed to the merits of the veteran's appeal.  

The veteran essentially contends that he has a right leg 
disorder that is related to service.  More specifically, the 
veteran asserts that he sustained an injury to his right leg 
while in training at Fort Jackson in September 1979.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
incurred in service alone is not enough.  There must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain:  (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony, 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or a 
relationship between a current disability and the inservice 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran's claim for service connection for a right leg 
disorder was previously considered and denied by the RO in a 
rating decision dated in September 1996.  That rating 
decision noted that there was no record of treatment in 
service for a right leg condition and that a VA examination 
performed in December 1985 was silent as to a right leg 
abnormality.  The rating decision also noted that the veteran 
had been seen for complaints of low back pains since a motor 
vehicle accident in April 1994 and that a record dated in 
November 1995 recorded low back pain with radiation into 
right thigh and leg.  The RO concluded in the September 1996 
rating decision that the veteran's current right leg problems 
were related to the motor vehicle accident that occurred in 
April 1994.  The veteran was notified of that decision and of 
his appellate rights via a letter from the RO to him dated in 
September 1996 but did not appeal that decision.  That 
decision is final

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance is "new and material."  
Under 38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge v. West, 155 F. 
3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened and the VA may then proceed to the merits of the 
claim on the basis of all the evidence of record.

The evidence associated with the claims file subsequent to 
the RO's September 1996 rating decision consists of 
statements from the veteran, VA medical records, private 
medical records, and records from the Social Security 
Administration.  And while much of this evidence is new, in 
that it was not previously physically of record, the evidence 
is not material since it does not bear directly and 
substantially on the specific matter under consideration, 
specifically, whether the veteran currently has a right leg 
disorder that is in any way causally or etiologically related 
to service.  

The record continues to demonstrate, as it did at the time of 
the September 1996 rating decision, that a right leg disorder 
was not manifested during service or for many years following 
separation from service, and that any right leg disorder that 
may be present was not shown to be causally or etiologically 
related to service.  There continues to be an absence of 
medical evidence demonstrating, or even suggesting, that any 
currently diagnosed right leg disorder is related to service.  
Therefore, the Board finds that the additional evidence 
associated with the claims file subsequent to the September 
1996 rating decision is not both new and material and the 
veteran's claim for service connection for a right leg 
disorder is not reopened and remains denied.  


ORDER

New and material evidence not having been submitted, the 
claim for service connection for a right leg disorder is not 
reopened and remains denied.  



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


